 

Exhibit 10.38

 

Note: An asterisk (*) indicates that material has been omitted pursuant to a
request for confidential treatment. Such material has been filed separately.

 

TIMBER TIE TREATING AGREEMENT

 

This Timber Tie Treating Agreement (“Agreement”), effective as of April 28,
2003, is entered into between THE BURLINGTON NORTHERN AND SANTA FE RAILWAY
COMPANY, a Delaware corporation (“BNSF”), and KOPPERS INC., a Pennsylvania
corporation (“Koppers”).

 

WHEREAS, Koppers and BNSF are parties to an agreement covering the provision of
wood treating services dated January 1, 2001, entitled “Galesburg Facility
Timber Tie Treating Agreement” (“Galesburg Agreement”) and are also parties to
an agreement covering the provision of wood treating services, and other
matters, entitled “Agreement for Purchase and Sale of Certain Assets of the
Somerville Tie Treating Plant and Provision of Wood Treating Services by and
between Koppers Industries, Inc. and The Atchison, Topeka and Santa Fe Railway
Company (predecessor to BNSF) dated March 21, 1995 (“Somerville Agreement”),
Articles IX and X of which, as amended by the First Amendment to the Somerville
Agreement, dated March 21, 2000 (collectively, “Somerville Treating
Provisions”), cover wood treating services provided at Koppers’ Somerville
treating facility; and

 

WHEREAS, Koppers and BNSF desire to terminate the Galesburg Agreement and
replace it with this Agreement, and to terminate the Somerville Treating
Provisions, as they apply to wood treating services, and to replace them with
this Agreement, said terminations to become effective December 31, 2003.

 

NOW, THEREFORE, Koppers and BNSF agree to the following terms:

 

SECTION 1. TERM OF AGREEMENT

 

The term of this Agreement shall commence on January 1, 2004 and shall continue
for an initial term through December 31, 2010. Thereafter, this Agreement shall
automatically renew for successive periods of two (2) years unless either party
provides written notice to the other party of its intention to terminate the
Agreement at least six months prior to the expiration of the initial term or any
two (2) year renewal term hereof.

 

SECTION 2. PRODUCTS AND SERVICES TO BE PROVIDED BY KOPPERS

 

A.    In order to facilitate the Wood Treating Services (as hereinafter defined)
hereunder, and subject to the provisions of this Agreement, Koppers agrees to
sell to BNSF, and BNSF agrees to purchase from Koppers, at the time of delivery
of treated wood products to BNSF, creosote solution having the specifications
set forth on



--------------------------------------------------------------------------------

Appendix B (attached hereto and made a part hereof) (“Wood Preservative”) to the
extent the Wood Preservative is included in those treated wood products.

 

B.    All Wood Treating Services (as hereinafter defined) shall be performed by
Koppers: at BNSF’s Galesburg, Illinois timber tie treating facility, which
property, including improvements, is described in the lease between Koppers and
BNSF, dated December 9, 1966, as supplemented (“Galesburg Facility”); at
Koppers’ Somerville, Texas facility (“Somerville Facility); or at Koppers’
Superior, Wisconsin facility (“Superior Facility”). The Galesburg Facility,
Somerville Facility and Superior Facility together are hereinafter referenced as
“Facilities”.

 

C.    Koppers shall provide the following wood treating services to BNSF:
receiving, unloading, inspecting, storing, seasoning, and handling untreated
wood products; receiving and unloading Wood Preservative; pressure treating with
Wood Preservative into wood ties and other wood track support structures;
handling, storing, inspecting, and loading treated ties and other wood track
support structures, cutting, plating, incising and kerfing wood ties and other
wood track support structures (collectively “Wood Treating Services”). All Wood
Treating Services to be performed by Koppers hereunder shall be performed in
accordance with the specifications set forth in Appendices A and B (attached
hereto and made a part hereof).

 

D.    Koppers, at its expense, shall furnish all supplies (except Wood
Preservative, which Koppers shall furnish at a separate charge to BNSF as set
forth in Appendix C, and except for the supplies to be provided by BNSF as set
forth in Section 2 E., all of which shall be delivered to the Koppers location
performing the Wood Treating Services by BNSF at BNSF’s expense, except
transportation of Wood Preservative shall be provided at BNSF’s expense only so
long as such Wood Preservative is shipped to Koppers’ Facilities from a plant
that is located on the BNSF rail system) and all materials, equipment and labor
necessary to perform the Wood Treating Services contemplated hereunder. Koppers
shall provide all Wood Treating Services at a quality level consistent with the
specifications attached hereto and reasonably acceptable to BNSF.

 

E.    BNSF shall provide and deliver at its own expense, and Koppers shall
accept at the Koppers Facilities performing the Wood Treating Services,
untreated wood products to be subjects of the Wood Treating Services to be
provided by Koppers hereunder. Rail cars delivered by BNSF to the Facilities
will be received by Koppers on a track at which such cars can be handled for
unloading. Koppers promptly shall unload all rail cars of untreated wood
products, Wood Preservative or other materials that are delivered to the
Facilities by BNSF or any of its agents or contractors. Koppers shall be
responsible for all rail car switching performed at the Facilities, and BNSF
shall have no responsibility for any such switching.

 

F.    Koppers shall be responsible for requisitioning from or on behalf of BNSF
sufficient untreated wood products, and for arranging for BNSF to transport to
the appropriate Facility Wood Preservative and other materials of Koppers as
required by Koppers to perform all Wood Treating Services in a manner that meets
the schedule agreed upon by the parties hereto established in accordance with
the provisions of

 

2



--------------------------------------------------------------------------------

Section 4.  Koppers must keep complete and accurate records sufficient to
determine the amount and condition of treated and untreated wood products of
BNSF in Kopper’s possession at any given time, which records shall be made
available to BNSF upon BNSF’s reasonable request. Upon delivery to the
Facilities, Koppers shall assume the status of bailee of BSNF’s untreated wood
products, and shall assume all responsibility for the use, misuse, escape or
release of Wood Preservative or any other materials used or involved in the Wood
Treating Services provided by Koppers hereunder. Koppers will assume the status
of bailee of BNSF’s treated wood products located on Koppers’ property until
such time as the risk of loss for such products passes to BNSF in accordance
with the provisions of this Agreement. Koppers shall indemnify, defend and hold
harmless BNSF from and against any and all Claims (as defined later herein)
arising out of, or related to, Koppers’ use of wood products, Wood Preservative,
petroleum or other chemicals, or any other materials, at any of the Facilities,
or the presence of wood products, Wood Preservative, petroleum or other
chemicals, or any other materials, at any of the Facilities as a result of, or
directly related to, Koppers’ activities under this Agreement. Koppers hereby
releases BNSF from all Claims (as defined later herein) that result from Koppers
activities in connection with this Agreement at any of the Facilities or from
the presence of any individuals or materials at any of the Facilities in
connection with this Agreement, except for Claims for which BNSF has a duty of
indemnity pursuant to Section 13 hereof.

 

G.    Koppers shall keep all untreated and treated wood products owned by BNSF
in separate areas from those owned by other parties, with BNSF-owned products
clearly identified, and separated by grade, product, and date of unloading, in
accordance with a plan prepared by Koppers and approved by BNSF. Koppers may
modify this plan from time to time, subject to the prior concurrence of BNSF. In
the event that this Agreement is terminated or expires, BNSF shall have the
right to enter any and all of the Facilities to remove from the Facilities, at
BNSF’s expense, but at no charge from Koppers, any and all treated and untreated
wood products, provided that all such products shall be removed by BNSF within
one year of the date that this Agreement is terminated or expires.

 

H.    Koppers shall deliver, and BNSF shall accept, open type carloads of
treated materials for outbound rail movement. BNSF shall be responsible for all
outbound freight. The risk of loss for treated materials under this Agreement
shall pass from Koppers to BNSF when such treated wood products are loaded onto
trucks or rail cars at any of the Facilities.

 

  I.   Koppers, solely at Koppers’ discretion, may provide wood-treating
services for other customers using the Facilities, provided that doing so does
not interfere with Koppers’ performance of its obligations under this Agreement,
and Koppers indemnifies BNSF from and against all Claims that are related in any
way to any such activities by Koppers, or its contractors, agents,
representatives or invitees, on behalf of other customers. In the event that
additional tie treating capacity is added at any Facility, BNSF has the right of
first refusal to enter into a contract with Koppers for wood treating services
from that capacity.

 

3



--------------------------------------------------------------------------------

 

SECTION 3. BNSF’S PURCHASE COMMITMENT

 

A.    During each year during the term (including any renewal periods) of this
Agreement, BNSF shall purchase and Koppers shall supply Wood Treating Services
sufficient to fulfill at least * percent (*%) of BNSF’s total annual
requirements for pressure treated wood crossties and other wood track support
structures (“Cross Ties or Equivalents”). The requirement for the purchase of *
percent (*%) of annual requirements of BNSF shall apply to all of the rail
system routes that are included in the BNSF rail system as of the effective date
of this Agreement and remain part of the BNSF rail system during the term of
this Agreement, plus any new rail lines that are constructed by BNSF during the
term of this Agreement; provided, however, this requirement shall not apply to
or include any rail system routes that are combined with BNSF after the
effective date of this Agreement from another rail carrier or company
controlling another rail carrier, whether through merger or asset acquisition of
or by BNSF. If in any year the foregoing *% level exceeds * Cross Ties or
Equivalents, BNSF shall only be obligated to purchase from Koppers, and Koppers
shall only be obligated to supply Wood Treating Services for BNSF, for * Cross
Ties or Equivalents. Furthermore, and notwithstanding any other provision of
this Agreement to the contrary, BNSF shall purchase and Koppers shall supply on
an annual basis during the term (including any renewal periods) of this
Agreement, Wood Treating Services sufficient to produce Cross Ties or
Equivalents in the following minimum quantities at each of the Galesburg
Facility, the Somerville Facility and the Superior Facility (collectively,
“Minimum Per Facility Quantities”):

 

Galesburg Facility: * Cross Ties or Equivalents

Somerville Facility: * Cross Ties or Equivalents

Superior Facility:   * Cross Ties or Equivalents.

 

; provided, however, if during the term of this Agreement BNSF divests in the
aggregate, at least 15% of the route miles included in its rail system on the
date of this Agreement, and provided that BNSF has made good faith efforts to
persuade the purchaser or purchasers of such rail lines to obtain its or their
wood tie treating services from Koppers, the Minimum Per Facility Quantities
shall be subject to a one time reduction of 10% for the remainder of the term of
this Agreement (including any extensions). In the event that BNSF shall fail to
purchase from Koppers, during each successive two year period (i.e., the two
year period commencing January 1, 2004 and ending December 31, 2005; the two
year period commencing January 1, 2006 and ending December 31, 2007; etc.)
during the term of this Agreement (including any extensions), less than the
corresponding two (2) year average of the Minimum Per Facility Quantities, BNSF
shall pay to Koppers as liquidated damages $* for each Cross Tie or Equivalent
Wood Treating Services not purchased and less than the two (2) year average of
the Minimum Per Facility Quantities, except to the extent that any such
shortfall is caused by a Force Majeure or Koppers’ failure to provide Wood
Treating Services as specified in this Agreement. BNSF and Koppers acknowledge
and agree that the foregoing liquidated damages are not a penalty and are
reasonable in the light of the anticipated or actual loss caused by the breach
of contract and the difficulties of proof of loss.

 

4



--------------------------------------------------------------------------------

 

B.    Commencing in January, 2005, Koppers shall have the right no more than
once in any calendar year with prior reasonable notification to BNSF, through an
independent certified public accountant to be mutually agreed upon by the
parties, to review and audit BNSF’s books and records for the purpose of
verifying BNSF’s compliance with Section 3.A. The independent certified public
accountant shall provide to Koppers a report stating whether BNSF purchased at
least * percent (*%) of its total annual wood treating requirements for Cross
Ties or Equivalents from Koppers in the prior year period, and if not, the
number of Cross Ties or Equivalents that should have been treated by Koppers but
were not. If any such shortfall occurs, BNSF shall pay to Koppers as liquidated
damages $* for each such Cross Tie or Equivalent. BNSF and Koppers acknowledge
and agree that the foregoing liquidated damages are not a penalty and are
reasonable in the light of the anticipated or actual loss caused by the breach
of contract and the difficulties of proof of loss. The independent certified
public accountant shall not reveal to Koppers or to any other party the identity
of any third party customer or prospective customer of BNSF to whom any offer or
sale has been made. All costs and expenses for such verification, including fees
of the independent certified public accountant, shall be Koppers’
responsibility.

 

C.    In the event that BNSF receives a bona fide offer or offers from a third
party or parties to provide Wood Treating Services for BNSF: (i) using a new
wood preservative that is developed, approved and registered in accordance with
applicable law (including FIFRA), or a new wood treating process, that has not
been made available to BNSF as of the date of this Agreement; (ii) that provides
Wood Treating Services and treated wood products to BNSF for a total cost to
BNSF, taking into account its cost of ownership of the wood ties and length of
wood tie life, that is at least *% less than the total cost to BNSF for
comparable Wood Treating Services and treated wood products under this
Agreement; and (iii) for an aggregate of not more than the * percent (*%) of
BNSF’s total annual requirements for pressure treated Cross Ties or Equivalents,
then, and in that event, BNSF shall notify Koppers in writing of such bona fide
offer, specifying the details of the new wood preservative or process and the
principal terms of the offer. BNSF shall permit Koppers’ selected independent
auditor to verify the terms of the third party’s offer (which offer itself shall
not be provided to Koppers) and also, upon Koppers’ request, shall provide to
Koppers documentation sufficient to verify the cost comparison set forth in (ii)
above. If BNSF gives Koppers notice as set forth above, Koppers, by written
notice to BNSF, may agree to provide Wood Treating Services pursuant to this
Agreement for the same or lower total cost to BNSF as has been offered by the
third party or, in the alternative, to provide Wood Treating Services using said
new wood preservative or wood treating process for the same or lower total cost
to BNSF as has been offered by the third party, but otherwise subject to the
terms and conditions of this Agreement. If Koppers does not give BNSF written
notice as set forth in the preceding sentence within thirty (30) days of its
receipt of BNSF’s notice, then BNSF shall have the right to contract for the
provision of said comparable Wood Treating Services from said third party, and
in such event, the * percent (*%) minimum purchase obligation set forth in
Section 3.A. shall be replaced with a new minimum purchase obligation, which
shall be * percent (*%) of BNSF’s total annual requirements for

 

5



--------------------------------------------------------------------------------

pressure treated Cross Ties or Equivalents; provided, however, that the Minimum
Per Facility Quantities specified in Section 3.A. shall continue to apply in the
event said Minimum Per Facility Quantities are greater than BNSF’s requirements
pursuant to the new * percent (*%) annual requirements minimum set forth above.

 

SECTION 4. SCHEDULING OF WOOD TREATING SERVICES

 

By October 1, 2003 and by October 1 of each year thereafter during the term
(including any renewal periods) of this Agreement, BNSF shall notify Koppers of
its plan for the volume of Wood Treating Services to be purchased by BNSF from
the Facilities during the following calendar year, including an approximate
monthly schedule, and by November 1 of 2003 and of each calendar year thereafter
the parties shall mutually agree upon a reasonable treating schedule for the
following calendar year. BNSF will advise Koppers during the course of the year
as its plans change and the parties will work together reasonably to accommodate
rescheduling necessitated by such changes; provided, however, that nothing in
this Section 4 shall operate to relieve BNSF of its purchase obligations under
Section 3 of this Agreement.

 

SECTION 5. BNSF TESTING AND INSPECTIONS

 

A.    BNSF shall be permitted to inspect untreated wood and to determine, or
review Koppers’ determinations, that such wood is properly seasoned before it is
treated. BNSF also shall be permitted to examine and test all Wood Preservative,
solutions, and ingredients owned and used by Koppers in treating BNSF wood
products; and BNSF shall be permitted to take samples of, and test, any and all
such solutions. Koppers shall provide, at no additional charge to BNSF, such
facilities, apparatus, and supplies as may be reasonably necessary for BNSF to
make tests of such solutions, including office space, and record storage for at
least one BNSF representative.

 

B.    Koppers shall maintain at the Facilities, to then current standards of the
American Wood Preserver’s Association (“AWPA”), instrumentation necessary to
provide an accurate, continuous, and permanent record of all steps taken by
Koppers in providing Wood Treating Services under this Agreement. All pressure,
steam, vacuum, work tank, and temperature gauges, recorders, and similar
instruments shall be maintained by Koppers to AWPA M3 specifications, and shall
be tested, and accurately calibrated by qualified personnel at least once each
year during the term (including any renewal periods) of this Agreement. Koppers
shall maintain for seven years chemicals, storage and work tanks that are
properly metered and accurately calibrated for measuring Wood Preservative
received and unloaded at the Facilities. Koppers also shall maintain records of
quality control tests for timber moisture content, quality of preservatives,
preservatives’ penetration and retention in wood, and other matters necessary to
meet then current AWPA Standards. BNSF shall have full access, upon reasonable
notice, to all data included in all records referenced in this Section 5, and
all data recorded by any instruments at the Facilities.

 

6



--------------------------------------------------------------------------------

 

SECTION 6. KOPPERS AN INDEPENDENT CONTRACTOR

 

All Wood Treating Services provided to BNSF under this Agreement at the
Facilities shall be performed by Koppers with its own forces. Koppers shall act
as an independent contractor with respect to all Wood Treating Services provided
for the benefit of BNSF. BNSF is interested only in the treated wood products
produced by Koppers at the Facilities; the conduct and control of all services
provided at the Facilities shall be determined in the sole discretion of
Koppers.

 

SECTION 7. STORAGE AND LOADING OF TREATED WOOD PRODUCTS

 

Koppers shall load into freight cars supplied by BNSF, such cars consigned to
locations designated by BNSF, all treated wood products, in accordance with the
schedule mutually agreed upon by Koppers and BNSF, as amended from time to time.
To the extent that freight cars are not available for treated wood products,
they shall be stacked and stored at the Facilities in a manner satisfactory to
BNSF. Koppers shall provide storage in separate areas for switch ties. Koppers
shall not be obligated to store at the Facilities, on average over any six-month
period starting on January 1, 2004, more than the following quantities of
treated Cross Ties or Equivalents:

 

Galesburg Facility:     * cubic feet of treated Cross Ties or Equivalents
(approximately * pieces).

 

Somerville Facility:    * cubic feet of treated Cross Ties or Equivalents
(approximately * pieces).

 

Superior Facility:        * cubic feet of treated Cross Ties or Equivalents
April through October (approximately * pieces); * cubic
                                              feet of Cross Ties or Equivalents
November through March (approximately * pieces).

 

Koppers and BNSF shall work together to try to find ways to allow Koppers to
provide more storage for wood products at its Galesburg Facility.

 

SECTION 8. RATES

 

BNSF shall pay to Koppers for Wood Preservative and for performing the Wood
Treating Services, and Koppers shall accept from BNSF as full payment for Wood
Preservative and for performing the Wood Treating Services, the amounts set
forth in or determined by the rate schedule set forth as Appendix C (attached
hereto and made a part hereof).

 

SECTION 9. KOPPERS’ INVOICES; PAYMENTS BY BNSF

 

Koppers shall submit to BNSF monthly invoices for Wood Preservative and Wood
Treating Services provided to BNSF during the prior month at the rates set forth
in, or

 

7



--------------------------------------------------------------------------------

adjusted by the terms of, Appendix C. BNSF shall pay each monthly invoice within
* (*) days of the date on which each correct invoice is received by BNSF.

 

SECTION 10. KOPPERS TO USE REASONABLE CARE

 

Koppers shall maintain the Facilities in a manner that is commercially
reasonable for protection against damage by fire or theft, and shall have at the
Facilities reasonable fire protection equipment in proper operating condition
with personnel trained to operate this equipment. Koppers shall exercise
reasonable care to protect all material, supplies and equipment owned by BNSF
while it is located at the Facilities against theft, vandalism, loss, or damage,
in accordance with customary practices at similar facilities, in light of the
value and nature of the property involved.

 

SECTION 11. FORCE MAJEURE

 

Neither party shall be liable to the other party for any loss or damage due to
an act of God or any other cause beyond the reasonable control of that party
(“Force Majeure”) and each party shall be excused from performance hereunder
during the period such Force Majeure remains in effect, but only to the extent
made necessary by such Force Majeure; provided that such party has made and is
making all reasonable efforts to minimize its inability to perform and any
consequent loss or damage. The occurrence of a Force Majeure shall not relieve
BNSF from the obligation of paying for treated wood products and Wood
Preservative that have been delivered to BNSF or are delivered to BNSF during
the occurrence of such Force Majeure. It is agreed that each party shall use due
diligence, good faith, and all reasonable efforts to remove such Force Majeure
conditions, but that no party shall have to settle a strike contrary to its best
interests. “Force Majeure” as used herein shall mean a condition or cause beyond
the reasonable control of a party which reasonably shall prevent the affected
party from performing its obligations in the usual and normal course of its
business or shall make the performance of its obligations commercially
unreasonable, unfeasible or impracticable, including but not limited to: (a)
acts of God, including floods, storms, earthquakes, hurricanes, tornadoes, or
other severe weather or climatic conditions; (b) acts of public enemy, war,
blockade, insurrection, embargo or riot; (c) fire, wreck, washout, equipment
failure or explosion; (d) strike, lockout, or labor dispute; (e) shortage of
energy; (f) any law, ordinance, regulation, directive, order, interpretation or
enforcement policy presently existing or hereinafter promulgated by any federal,
state or local authority, or any agency or division thereof (relating by way of
example, but not of limitation, to the environment or protection of
environmental or ecological conditions) (hereinafter collectively the foregoing
referred to as “law”), including, without limitation, any law affecting the
operation of Koppers’ Facilities or its ability to produce, sell and treat with
the Wood Preservative (including any other form of creosote or creosote blend)
or any law affecting the use of creosote or creosote blend treated wood
materials; and (g) shortage of or inability to obtain suitable raw materials
(including Wood Preservative).

 

8



--------------------------------------------------------------------------------

 

SECTION 12. WARRANTIES AND REMEDIES

 

A.    Koppers expressly warrants to BNSF that: (1) the Wood Preservative shall
conform to the specifications set forth in Appendix B; (2) Koppers shall convey
the Wood Preservative to BNSF free from any lien, encumbrance or claim of title
thereto; (3) the Wood Treatment Services shall be performed in accordance with
the specifications set forth in Appendix B; and (4) the treated Cross Ties or
Equivalents shall conform to the specifications set forth in Appendix A. These
warranties are expressly in lieu of all other warranties, express or implied.
KOPPERS MAKES NO OTHER REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE WITH
RESPECT TO THE MATERIALS SUPPLIED IN CONNECTION WITH THIS AGREEMENT, INCLUDING
THE WOOD PRESERVATIVE, OR WITH RESPECT TO THE WOOD TREATING SERVICES OR THE
TREATED CROSS TIES OR EQUIVALENTS, WHETHER ANY ARE USED ALONE OR IN COMBINATION
WITH OTHER MATERIALS AND HEREBY DISCLAIMS ANY OTHER REPRESENTATIONS OR
WARRANTIES, INCLUDING, WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.

 

B.    AS BETWEEN BNSF AND KOPPERS, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR FOR ANY LOSS OF PROFIT
OR REVENUE, EXCEPT TO THE EXTENT: (A) RESULTING FROM A “CLAIM” (AS HEREINAFTER
DEFINED); (B) BROUGHT BY A THIRD PARTY; (C) IF AND TO THE EXTENT SUCH “CLAIM” IS
ENCOMPASSED WITHIN AN INDEMNITY OBLIGATION SET FORTH IN SECTION 13 OF THIS
AGREEMENT.

 

SECTION 13. ALLOCATION OF LIABILITIES

 

A.    In this Agreement, the term “Claim” shall include any claim, demand,
litigation, administrative proceeding, judgment, award, damage, loss, penalty,
fine, obligation and related cost (which shall include cost of any environmental
testing, characterization, remediation, and abatement, settlement cost of any
dispute, and reasonable attorney, consultant and expert witness fees).

 

B.    Koppers shall be responsible for, and shall indemnify, defend and hold
BNSF harmless against, any and all Claims to the extent that they arise out of,
relate to, or are caused by any of the following: (i) Koppers’ breach of this
Agreement, (ii) the negligence or willful misconduct of Koppers or any of its
contractors, agents or invitees, or any of their employees, or (iii) Koppers’
performance, or lack of performance, of Wood Treating Services as required under
this Agreement, (iv) any infringement, or alleged infringement, of any patent
right covering or related to any wood treating processes or solutions or to any
equipment, machinery, apparatus, appliance or instruments used by Koppers at the
Facility, and (v) any other activity of Koppers conducted at the Facility or the
presence of any Koppers’ employee at the Facility.

 

9



--------------------------------------------------------------------------------

 

C.    BNSF shall be responsible for, and shall indemnify, defend and hold
Koppers harmless against any and all Claims to the extent that they arise out
of, relate to, or are caused by any of the following: i) BNSF’s breach of this
Agreement, or (ii) the negligence or willful misconduct of BNSF or any of its
contractors, agents or invitees, or any of their employees, or iii) BNSF’s
performance or lack of performance of its responsibilities as required under
this Agreement, or iv) any other activity of BNSF conducted at the Facilities or
the presence of any BNSF employee at the Facilities.

 

SECTION 14. DISPUTE RESOLUTION

 

If a dispute, disagreement, controversy or claim (a “Dispute”) arises concerning
or relates to this Agreement, BNSF and Koppers first shall negotiate in good
faith to resolve such Dispute. Such negotiation shall include at least one
face-to-face meeting between representatives of the parties hereto. If the
parties do not resolve the Dispute within thirty days following the face to face
meeting, either party may initiate arbitration by sending to the other party
hereto a written demand for arbitration by a single arbitrator, clearly stating
the issue(s) to be arbitrated, along with a list of at least three possible
arbitrators: provided, however, in the event a face-to-face meeting has not
occurred within sixty (60) days after one party provides written notice of the
Dispute to the other party, then either party may initiate arbitration in
accordance with the foregoing procedure, notwithstanding the lack of
face-to-face meting. Within twenty days of receipt of such a request the other
party hereto either shall accept one of the three arbitrators or shall propose
in writing to the first party three alternate possible arbitrators. If within
twenty days of the date this list is received, the parties hereto have not
agreed to an arbitrator, either party may seek appointment of an arbitrator by
the American Arbitration Association. Except as otherwise provided herein, the
arbitration shall be conducted in accordance with the Commercial Arbitration
Rules then in effect of the American Arbitration Association. The arbitration
shall take place in Pittsburgh, Pennsylvania or Fort Worth, Texas, at the option
of the party filing the demand for arbitration. The arbitration shall proceed
promptly. Each party shall pay one-half of the charges and expenses of the
arbitrator and all other arbitration costs. The parties shall each bear their
own attorneys fees and expenses. Judgment upon the award of the arbitrator may
be entered and rendered in any court of competent jurisdiction.

 

SECTION 15. APPLICABLE LAW

 

This Agreement shall be interpreted in accordance with the laws of the State of
Illinois.

 

SECTION 16. ENTIRE AGREEMENT

 

Except as otherwise provided in this Section 16, this Agreement, including
attached appendices, is the full and complete agreement between BNSF and Koppers
with respect to the matter covered herein, and it supersedes all other
agreements and understandings of the parties hereto with respect to the matters
covered herein. For clarification, it is expressly understood and agreed by the
parties that this Agreement

 

10



--------------------------------------------------------------------------------

shall supersede and replace the Galesburg Agreement, which agreement shall be
deemed to be terminated effective December 31, 2003, and it shall supersede and
replace the Somerville Treating Provisions as they apply to wood treating
services performed by Koppers at its Somerville Facility, which Somerville
Treating Provisions shall be deemed to be terminated effective December 31,
2003. Notwithstanding the foregoing terminations, it is expressly understood and
agreed between the parties hereto that Sections 4, 5 and 10 of the First
Amendment to the Somerville Agreement are intended to survive and remain in full
force and effect. It is also expressly understood and agreed between the parties
that Article X of the Somerville Agreement as applied to matters other than
Koppers’ Wood Treating Services provided at Somerville Facility, is intended to
survive and to remain in full force and effect. Notwithstanding anything to the
contrary in this Agreement or in the surviving provisions of the First Amendment
to the Somerville Agreement, it is expressly understood and agreed between the
parties that this Agreement and the surviving provisions of the First Amendment
to the Somerville Agreement are intended to deal only with Koppers’ provision of
Wood Treating Services at the Somerville Facility, and Koppers’ wood treating
services provided for other parties at the Somerville Facility since the date of
execution of the Somerville Agreement, and that nothing contained in this
Agreement or in the surviving provisions of the First Amendment to the
Somerville Agreement is intended to waive any provision under Articles VII or
VIII of the Somerville Agreement, or to relieve or release either party hereto
from any obligation set forth in Article VII or VIII of the Somerville
Agreement. Further, it is expressly understood and acknowledged that the parties
hereto have other agreements and understandings in place with respect to
procurement of untreated cross ties for use in performing the Wood Treatment
Services, and that those agreements and understandings are not intended to be
superseded or governed by this Agreement except to the extent that any such
matters are specifically covered by the terms of this Agreement. Both parties
understand that either party’s standard form purchase orders and
acknowledgements are simply administrative tools conveying shipping, invoicing
and scheduling instructions and details, and shall not be construed as altering
the terms, conditions and provisions of this Agreement, and this Agreement shall
take precedence over and supercede any printed term contained in any purchase
order or other form used by BNSF to order the Wood Treatment Services or Wood
Preservative or other products and services hereunder or in any acknowledgment
or other form used by Koppers. This Agreement is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.

 

SECTION 17. INTERPRETATION OF TERMS

 

To the maximum extent possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by, or
invalid under, any applicable law, such provision shall be ineffective solely to
the extent of such prohibition or invalidity, and this shall not make invalid
any other term of this Agreement. The parties hereto intend that they shall
mutually benefit from the terms, conditions and provisions of this Agreement and
that neither party shall be either unreasonably enriched or unreasonably harmed
by any implementation and/or interpretation of said terms,

 

11



--------------------------------------------------------------------------------

conditions and provisions. This Agreement shall be administered and interpreted
in order to fulfill the intent stated in the foregoing sentence.

 

SECTION 18. WAIVER AND MODIFICATIONS

 

The waiver by either party hereto of the breach of any provision of this
Agreement shall in no way impair the right of that party to enforce that
provision in the case of any subsequent breach thereof, or to enforce any other
provision of this Agreement. No modification of, or amendment to, this Agreement
shall have any force or effect unless it is in writing, signed by Koppers and
BNSF, and specifying with particularity the nature and extent of such
modification or amendment.

 

SECTION 19. ASSIGNMENT

 

This Agreement shall be assigned automatically upon the merger or consolidation
of either party hereto. Otherwise, this Agreement may be assigned only after
prior written consent of the other party hereto, which consent shall not be
unreasonably withheld. Any assignment shall cause this Agreement to be binding
upon the successor or assignee.

 

SECTION 20. CONFIDENTIALITY

 

The terms of this Agreement are confidential and shall not be disclosed by
either party hereto to any party other than an affiliate of that party, except
to the extent that disclosure is required by law or unless prior written
approval has been obtained from the other party hereto.

 

SECTION 21. NOTICES

 

Any notice (“Notice”) contemplated or required or permitted to be given under
this Agreement shall be sufficient if in writing and: (i) delivered personally;
(ii) sent registered or certified mail, return receipt requested; or (iii)
communicated via telecopier or facsimile transmission (with the original sent
the same day by registered or certified mail, return receipt requested) to the
parties’ respective addresses below, or to such other addresses as either party
hereto may hereafter designate in writing. The effective date of such Notice
shall be the date received, which in the case of delivery by telecopier or
facsimile shall be the date of transmittal and completion confirmation.

 

12



--------------------------------------------------------------------------------

 

To Koppers:

 

Mr. Thomas D. Loadman

Vice President

Koppers Inc.

436 Seventh Avenue

Pittsburgh, Pennsylvania 15219

 

To BNSF:

 

Mr. Michael Aarstad

Manager Strategic Sourcing

The Burlington Northern and Santa Fe Railway Company

3001 Lou Menk Drive

Fort Worth, Texas 76161-2800

 

Either party hereto may modify the individual or address to receive notices
under this Agreement by providing written notice thereof to the other party.

 

SECTION 21. SEVERABILITY.

 

If any term or provision of this Agreement or the application thereof to any
party or circumstance be judged invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such terms and provisions to
persons or circumstances other than those to which it is held invalid or
unenforceable shall not be affected thereby, except as it might be necessary to
effectuate the intent of the parties hereto, and each provision of this
Agreement shall be valid and be enforceable to the fullest extent permitted by
law. In the event any restriction or limitation set forth herein proves to be
invalid, illegal or unenforceable, then such restriction or limitation shall be
deemed modified and reformed so as to be valid and enforceable to the maximum
extent lawfully permitted so as to conform such terms as nearly as possible to
the original terms in legal and economic impact and intent

 

IN WITNESS WHEREOF, authorized representatives of the parties hereto have
executed this Agreement as of the date first set forth herein.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

13



--------------------------------------------------------------------------------

 

 

THE BURLINGTON NORTHERN AND

SANTA FE RAILWAY COMPANY

 

By

 

 

--------------------------------------------------------------------------------

   

Carl Ice

Executive Vice President &

Chief Operating Officer

 

 

KOPPERS INC.

 

By

 

 

--------------------------------------------------------------------------------

   

Walter W. Turner

President

 

APPENDICES ATTACHED HERETO AND INCORPORATED HEREIN:

 

A   SPECIFICATIONS FOR CROSS TIES AND SWITCH TIES

B   WOOD TREATING SERVICES SPECIFICATIONS

C   WOOD PRESERVATIVE PRICE SCHEDULE AND WOOD TREATING SERVICES RATE SCHEDULE

 

14



--------------------------------------------------------------------------------

 

APPENDIX A

 

SPECIFICATIONS FOR CROSS TIES AND SWITCH TIES



--------------------------------------------------------------------------------

 

APPENDIX B

 

WOOD TREATING SERVICES SPECIFICATIONS



--------------------------------------------------------------------------------

 

APPENDIX C

 

PRESERVATIVE PRICE SCHEDULE AND

WOOD TREATING SERVICES RATE SCHEDULE



--------------------------------------------------------------------------------

   

Exhibit 10.38-Appendix C

 

APPENDIX C (Somerville)

 

Burlington Northern Santa Fe Railway – Wood Treating & Preservative Price
Schedule

 

  **   Pricing for Wood Preservative for 2004 shall be the 2003 price for Wood
Preservative under the Somerville Treating Provisions which is $* per gallon, as
adjusted effective January 1, 2004 pursuant to the Price Adjustment provisions
of this Appendix C. Pricing thereafter shall be determined in accordance with
the Price Adjustment provisions of this Appendix C.

 

  **   Pricing for all Wood Treating Services and other services listed in this
Appendix C effective January 1, 2004 through May 31, 2004 shall be as set forth
below. Pricing thereafter shall be determined in accordance with the provisions
of this Appendix C.

 

    

DRY

TREATMENT

  

GREEN

TREATMENT

    

FOR THE FIRST * CROSSTIES IN ANY CONTRACT YEAR

  

*

       

*

       

CF

FOR EACH CROSSTIE IN EXCESS OF * IN ANY CONTRACT YEAR

  

*

       

*

       

CF

SWITCH TIES

  

*

       

*

       

CF

WOOD PRESERVATIVE:

            

see above

  

GALLON

(INCLUDES SWITCHING CHARGE TO BNSF)

                        

UNLOADING, INSPECTING & END TRIMMING CROSSTIES:

  

*

  

PER TIE

UNLOADING OF FIELD STACKED TIES & TRAMMING:

  

*

       

PER TIE

(charge to unload & tram dry ties from Springfield seasoning yard - cost
analysis to be performed at time service begins)

                                         

END PLATE CROSS TIES:

                        

LABOR ONLY:

  

*

       

*

         

* END PLATE COST:    *                            
                                                 EACH

                        

TIMES TWO PER TIE:

  

*

       

*

         

CURRENT CONTRACT PRICE:

            

*

       

PER TIE

BANDING CROSS TIES:

                        

LABOR ONLY:

            

*

         

22.5        FT. 2” BANDING (PER BUNDLE);

                        

4            CLIPS (PER BUNDLE):

  

*

                   

* TOTAL HARDWARE COST DIVIDED BY

                        

12          TIES PER BUNDLE:

            

*

         

CURRENT CONTRACT PRICE:

            

*

       

PER TIE

 

Page 1 of 3



--------------------------------------------------------------------------------

Exhibit 10.38-Appendix C

 

BANDING SWITCH TIES:

         

LABOR ONLY:

  

*

    

19.5            FT. 2” BANDING (PER
BUNDLE);                                                 *

         

4                CLIPS (PER BUNDLE):                                       
                             *

         

* TOTAL HARDWARE COST DIVIDED BY                                        
                *

         

6                SWITCH TIES PER BUNDLE:

  

*

    

CURRENT CONTRACT PRICE:

       

PER SW. TIE

UNLOADING, INSPECTING & END TRIMMING SWITCH TIES:

  

*

  

PER SW. TIE

INCISING & KERFING SWITCH TIES:

  

*

  

PER SW. TIE

END PLATING SWITCH TIES:

  

*

  

PER SW. TIE

BRANDING & KERFING (BORED)

  

*

  

PER TIE

BRANDING & KERFING (UNBORED)

  

*

  

PER TIE

INCISING CROSSTIES:

  

*

  

PER TIE

TRACK PANEL ASSEMBLY:                    (LABOR ONLY)

         

ASSEMBLE TRACK PANELS:

  

*

  

PER PANEL

CROSSTIES USED IN ASSEMBLIES

         

AT COST PLUS:                                                         2.00%

         

ALL OTHER MATERIAL USED IN

         

ASSEMBLY AT COST PLUS:                                10.00%

         

PRE-PLATE ASSEMBLY:                          (LABOR ONLY)

         

STANDARD

  

*

  

PER TIE

PANDROL

  

*

  

PER TIE

MINOR MAINTENANCE - BNSF EQUIPMENT

         

COST OF MATERIAL /LABOR /FRINGES

         

PLUS                                     
                                   25.00%

         

FOR SUPERVISION(AS NEGOTIATED)

         

LOADING FROM TREATED STORAGE:

         

CROSS TIES:

  

*

  

PER TIE

SWITCH TIES:

  

*

  

PER MBF

* ADDITIONAL COMMENTS:

         

BANDING MATERIAL PRICE BASED ON:

       

PER LINEAL FOOT

2” BANDING @                                         ROLL

         

                                                             420 ‘ PER ROLL

         

CLIPS @                                                     EACH

         

 

ENDPLATE, BANDING, AND CLIP COST PASS THROUGH ON INCREASED MATERIAL COST.

 

NOTE: ALL OTHER SERVICES REQUESTED BY BNSF SHALL BE AT NEGOTIATED RATES.

 

PRICE ADJUSTMENT:

 

Page 2 of 3



--------------------------------------------------------------------------------

Exhibit 10.38-Appendix C

 

The “WOOD PRESERVATIVE” charge (Somerville), shall be adjusted each January 1st
for each year of the term of the Agreement by: (1) * and (2) any applicable
change in off-line BNSF freight movements affecting the delivered price of P2 to
Somerville CNIC switch fee at Chicago origin point, etc...

 

All other charges in this Appendix C (Somerville) shall be adjusted commencing
on June 1, 2004 and each June 1 thereafter, based on 75% of the average of: (1)
the percentage change in the average hourly wage rate between April 1 of that
year and April 1 of the year before (except if this is greater than 5%, 5% shall
be used); and (2) the percentage change in the Producer Price Index, U.S.
Department of Labor, Bureau of Labor Statistics, Series ID PCUOMFG Total
Manufacturing Industries between April 1 of that year and April 1 of the year
before (except if this is a negative number, 0% shall be used).

 

Page 3 of 3



--------------------------------------------------------------------------------

Exhibit 10.38 Appendix C

 

APPENDIX C (Galesburg & Superior)

 

Burlington Northern Santa Fe Railway – Wood Treating & Preservative Price
Schedule

 

  **   Pricing for Wood Preservative for 2004 shall be the 2003 price for Wood
Preservative under the Galesburg Agreement which is $* per gallon, as adjusted
effective January 1, 2004 pursuant to the Price Adjustment provisions of this
Appendix C. Pricing thereafter shall be determined in accordance with the Price
Adjustment provisions of this Appendix C.

 

  **   Pricing for all Wood Treating Services and other services listed in this
Appendix C effective January 1, 2004 through May 31, 2004 shall be the pricing
in effect under the Galesburg Agreement as of the date of the termination of the
Galesburg Agreement, i.e., December 31, 2003. Pricing thereafter shall be
determined in accordance with the provisions of this Appendix C.

 

UNLOADING MATERIALS, INCLUDING YARDING FOR SEASONING

 

CROSS TIES, INCLUDING INSPECTION

  

EA.

    

SWITCH TIES, INCLUDING INSPECTION

  

MBF

    

CROSS TIES, GREEN, PRE-INSPECTED, D.E.T.

  

EA.

    

UNLOADING OF FIELD STACKED TIES

  

EA.

    

UNLOADING OF FIELD STACKED TIES & TRAMMING (charge to unload & tram

dry ties from Springfield seasoning yard – cost analysis to be performed at time
service begins)

  

EA.

    

TREATMENT SERVICE ONLY (PRESERVATIVE NOT

         

INCLUDED) INCLUDING HANDLING MATERIAL TO

         

TREATING TRAMS AND TREATING TRAMS TO

         

OUTBOUND CARS OR TO YARD STORAGE AS

         

REQUESTED BY RAILROAD:

         

AIR SEASONED CROSS TIES

  

CF

    

AIR SEASONED SWITCH TIES

  

MBF

    

BOULTONIZING:                            CF/CYL HR

  

CF/CYL HR

    

WOOD PRESERVATIVE:

  

GALLON

    

MISCELLANEOUS SERVICES:

         

KERF/BRAND/BORE CROSSTIES UPON REQUEST

  

EA

    

KERF/BRAND CROSSTIES

  

EA

    

INCISING CROSS TIES PRIOR TO TREATMENT

  

EA

    

INCISING SWITCH TIES WHEN RECEIVED

  

MBF

    

STANDARD PRE-PLATING INCLUDES BORING

  

EA

    

PANDROL PRE-PLATING

  

EA

    

ENDPLATING

         

7” CROSSTIES                  PLATE PRICE X 2
EA.:                                EA

  

EA.

    

    LABOR ONLY                                                EA

         

SWITCHTIES FROM YARD                        (INCL HDWE)

  

EA.

    

 

Page 1 of 2



--------------------------------------------------------------------------------

Exhibit 10.38 Appendix C

 

SWITCHTIES FROM CARS                        (INCL HDWE)

  

EA.

    

LOADING TREATED MATERIALS FROM YARD TO

         

STORAGE TO CARS FOR OUTBOUND SHIPMENT:

         

CROSS TIES

  

EA

    

SWITCH TIES

  

MBF

    

BANDING AND LOADING:

         

CROSS TIES

  

EA

    

SWITCH TIES

  

MBF

    

 

NOTE: ALL OTHER SERVICES REQUESTED BY BNSF SHALL BE AT NEGOTIATED RATES.

 

PRICE ADJUSTMENT:

 

The “WOOD PRESERVATIVE” charge (Galesburg & Superior), shall be adjusted each
January 1st for each year of the term of the Agreement by: (1) * and (2) any
applicable change in off-line BNSF freight movements affecting the delivered
price of P2 to Galesburg/Superior – CNIC switch fee at Chicago origin point,
etc…

 

All other charges in this Appendix C (Galesburg & Superior) shall be adjusted
commencing on June 1, 2004 and each June 1 thereafter, based on 75% of the
average of: (1) the percentage change in the average hourly wage rate between
April 1 of that year and April 1 of the year before (except if this is greater
than 5%, 5% shall be used); and (2) the percentage change in the Producer Price
Index, U.S. Department of Labor, Bureau of Labor Statistics, Series ID PCUOMFG
Total Manufacturing Industries between April 1 of that year and April 1 of the
year before (except if this is a negative number, 0% shall be used).

 

Page 2 of 2